Ellison, J.
— This action was begun before a justice-of the peace of Sedalia township, for killing plaintiff ’ s-hogs in Smithton township, alleged to be adjoining Sedalia. It is for double damages, under section 809, Revised Statutes. The plaintiff failed to prove the killing-was done in Smithton township, or that that township, adjoined Sedalia, as is alleged in his complaint. Backenstoe v. Ry. Co., decided by this court July 6, 1855.
The judgment is reversed and the cause is remanded..
All concur.